

Exhibit 10.29

PIPER JAFFRAY COMPANIES
MUTUAL FUND RESTRICTED SHARE INVESTMENT PLAN


MUTUAL FUND RESTRICTED SHARE AGREEMENT
(201_ Annual Grant)


 
Name of Employee:
Date of Award:
 
 
Shares Covered:*
 
 
 
 
 
 
Advisory Research All Cap Value Fund (ADVGX)
 
 
 
 
 
Advisory Research Global Value Fund (ADVWX)
 
 
 
 
 
Advisory Research MLP & Energy Income Fund (Class I: INFIX)
 
 
 
 
 
 
 
 
Vesting Schedule pursuant to Section 2:
 
 
 
 
 
 
 
 
No. of Restricted Mutual Fund Shares
 
 
 
 
Vested as of Each Date
 
 
Vesting Date(s)
Advisory Research All Cap Value Fund
Advisory Research Global Value Fund
Advisory Research MLP & Energy Income Fund
 








February 15, 201_
 
 
 
 








February 15, 201_
 
 
 
 








February 15, 201_
 
 
 
 
 
 
 
 
 
 
 
 
 
 

* Subject to adjustment in accordance with the terms of this Agreement.


This is a Mutual Fund Restricted Share Agreement (“Agreement”) between Piper
Jaffray Companies, a Delaware corporation (the “Company”), and the above-named
employee of the Company or an Affiliate of the Company (the “Employee”). The
Company maintains the Piper Jaffray Companies Mutual Fund Restricted Share
Investment Plan, as amended from time to time (the “Plan”), which allows the
Employee the option of receiving a portion (not less than ten percent (10%) or
more than fifty percent (50%)) of the award that would otherwise have been
granted to the Employee under the Piper Jaffray Companies Amended 2003 Annual
and Long-Term Incentive Plan, in the form of restricted stock or other equity of
the Company, instead in the form of restricted property consisting of shares of
selected mutual funds managed by Affiliates of the Company. Based on the
Employee’s election, the Company hereby grants this award to the Employee under
the following terms:





--------------------------------------------------------------------------------



Terms and Conditions 1 


1.    Grant of Restricted Mutual Fund Shares.


(a)    Subject to the terms and conditions of this Agreement and the Plan, the
Company hereby grants to the Employee the number of mutual fund shares specified
at the beginning of this Agreement. These shares are subject to the vesting
conditions and restrictions provided for in this Agreement and are referred to
collectively as “Restricted Mutual Fund Shares” and each as the “Restricted
Share.”


(b)    After the Employee has completed and submitted the election form and the
deadline for submitting election forms, if any, has passed, no reallocation in
the selected mutual funds shall be permitted an Employee’s election shall be
irrevocable.


(c)    All vesting contingencies and restrictions provided for in this Agreement
will apply to each Restricted Share. The Restricted Mutual Fund Shares may not
(until such Restricted Mutual Fund Shares have vested in the Employee in
accordance with all terms and conditions of this Agreement) be assigned or
transferred other than by will or the laws of descent and distribution and shall
not be subject to pledge, hypothecation, execution, attachment or similar
process. Each Restricted Share will remain restricted and subject to
cancellation by the Company unless and until that Restricted Share has vested in
the Employee in accordance with all of the terms and conditions of this
Agreement and the Plan. The Employee shall execute such pledge or other
agreement that the Company may require at any time to perfect such restriction.


2.    Vesting.


(a)    So long as the Employee remains continuously employed (including during
the continuance of any leave of absence as approved by the Company or an
Affiliate) by the Company or an Affiliate, then the Restricted Mutual Fund
Shares shall vest in the numbers and on the dates specified in the Vesting
Schedule at the beginning of this Agreement. Except as otherwise provided
herein, if and when the Employee’s employment with the Company or an Affiliate
terminates, whether by the Employee or by the Company (or an Affiliate),
voluntarily or involuntarily, for any reason, then the Restricted Mutual Fund
Shares shall cease vesting and the shares not vested as of the termination date
shall be cancelled.


(b)    If the Employee’s employment by the Company and all its Affiliates
terminates because of the Employee’s death or long-term disability (a
“Disability” as defined in the Company’s long-term disability plan), then the
unvested Restricted Mutual Fund Shares shall immediately vest in the Employee in
full.


(c)    If the Employee’s employment by the Company and all its Affiliates is
involuntarily terminated as a result of a Company-determined severance event
(i.e., an event specifically designated as a severance event by the Company in a
written notice to the Employee that he or she is eligible for severance benefits
under the Company’s Severance Plan, as may be amended from time to time), then
the unvested Restricted Mutual Fund Shares shall, as set forth in writing in a
severance agreement, vest in full upon the expiration of a thirty-day period
commencing upon the Employee’s execution of a general release of all claims
against the Company, on a form provided by the Company for this purpose and
within the timeframe designated by the Company; provided that, no such vesting
shall occur unless (i) the Employee has not revoked the general release and it
remains effective and enforceable upon expiration of the thirty-day period
following its execution, and (ii) the Employee has complied with the terms and
conditions of the Severance Plan and the applicable severance agreement.


(d)    If the Employee’s employment with the Company and all its Affiliates
terminates for any reason other than for Cause (as defined in Section 4(b)
below), the Employee’s death or Disability (as set forth in Section 2(b) above),
or a Severance Event (as set forth in Section 2(c) above), then the Restricted
Mutual Fund Shares shall cease vesting and be cancelled, unless, at or around
the time of such termination, the Employee is offered by the Company, and
voluntarily elects to sign, a Post-Termination Agreement with the Company. If
the Employee signs a Post-Termination Agreement, and thereafter elects to comply
with the Employee’s obligations under such Post-Termination Agreement, including
the obligation to refrain from engaging in any Post-Termination Restricted
Activities for the

1 Unless the context indicates otherwise, capitalized terms that are not defined
in this Agreement have the meanings set forth in the Plan.


2



--------------------------------------------------------------------------------



shorter of the remaining vesting period of the Restricted Mutual Fund Shares or
two years following the date of termination, then the Restricted Mutual Fund
Shares shall not cease to vest and shall not be cancelled in accordance with
Section 4 below but rather, as set forth in the Post-Termination Agreement,
shall continue to vest in the numbers and on the dates specified in the Vesting
Schedule at the beginning of this Agreement for so long as the Employee elects
to continuously refrain from engaging in any Post-Termination Restricted
Activities. “Post-Termination Restricted Activities” include each of the
following:


(i)    at any time during the period set forth in the Post-Termination
Agreement, the Employee uses, discloses or misappropriates any
Company-Confidential Information (as defined below) unless the Company or an
Affiliate consents otherwise in writing. “Company-Confidential Information”
means any confidential, secret or proprietary knowledge or information of the
Company or an Affiliate that the Employee has acquired or become acquainted with
during the Employee’s employment with the Company or an Affiliate, including,
without limitation, any confidential customer, client or account lists or
contacts or confidential business plans or information; provided, however, that
Company-Confidential Information shall not include any knowledge or information
that is now publicly available or which subsequently becomes generally publicly
known in the form in which it was obtained from the Company or an Affiliate,
other than as a direct or indirect result of the Employee’s disclosure in
violation of this Section 2(d)(i);


(ii)    at any time during the period set forth in the Post-Termination
Agreement, the Employee directly or indirectly, on behalf of the Employee or any
other person (including but not limited to any Talent Competitor (as defined
below)), solicits, induces or encourages any person then employed by the Company
or an Affiliate to terminate or otherwise modify their employment relationship
with the Company;


(iii)    at any time during the period set forth in the Post-Termination
Agreement, the Employee directly or indirectly, on behalf of the Employee or any
other person (including but not limited to any Talent Competitor), solicits or
otherwise seeks to divert any customer, client or account of the Company or any
Affiliate with which the Employee had substantive interaction prior to the
Employee’s termination of employment, away from engaging in business with the
Company or any Affiliate; or


(iv)    at any time during the period set forth in the Post-Termination
Agreement, without the prior written consent of the Company or an Affiliate, the
Employee (x) becomes a director, officer, employee, partner, consultant or
independent contractor of, or otherwise works or provides services for, a Talent
Competitor doing business in the same geographic or market area(s) in which the
Company or an Affiliate is also doing business, or (y) has or acquires any
material ownership or similar financial interest in any such Talent Competitor.


For purposes of this Section 2(d), a “Talent Competitor” means any corporation,
partnership, limited liability company or other business association,
organization or entity that engages in the investment banking, securities
brokerage or investment management business, including, but not limited to,
investment banks, sell-side broker dealers, mergers and acquisitions or
strategic advisory firms, merchant banks, hedge funds, private equity firms,
venture capital firms, asset managers and investment advisory firms.


For clarity of understanding, Employee acknowledges and agrees that this Section
2(d) is not intended, and shall not operate, to prevent Employee from working or
providing services for a Talent Competitor upon termination of employment.
Rather, this Section 2(d) specifies the circumstances under which Employee has
the opportunity to choose to forestall the cancellation of the unvested
Restricted Mutual Fund Shares upon termination of employment (other than for
Cause, death or Disability, or a Severance Event) by voluntarily electing to
sign a Post-Termination Agreement and complying with the obligations thereunder
(including the obligation to refrain from engaging in the specified
Post-Termination Restricted Activities). Employee need not so choose, however,
and is free to elect not to sign a Post-Termination Agreement, in which case the
unvested Restricted Mutual Fund Shares shall be cancelled as described in
Section 4 as a result of Employee’s termination of employment.


(e)    Notwithstanding any other provisions of this Agreement to the contrary,
the Company may, in its sole discretion, declare at any time that the Restricted
Mutual Fund Shares, or any portion thereof, shall vest immediately



3

--------------------------------------------------------------------------------



or, to the extent they otherwise would be cancelled, shall vest in the numbers
and on such dates as are determined by the Company to be in the interests of the
Company as determined by the Company in its sole discretion.


3.    Effect of Vesting. Upon the vesting of any Restricted Mutual Fund Shares,
such vested Restricted Mutual Fund Shares shall no longer be subject to
cancellation by the Company as provided in Section 4 of this Agreement.


4.    Cancellation of Unvested Restricted Mutual Fund Shares.
(a)    If (i) the Employee attempts to pledge, encumber, assign, transfer or
otherwise dispose of the Employee’s interest in or rights to any of the
Restricted Mutual Fund Shares or the Restricted Mutual Fund Shares (except as
permitted by Section 1(b) of this Agreement) become subject to attachment or any
similar involuntary process in violation of this Agreement, or (ii) the
Employee’s employment with the Company or an Affiliate (A) is terminated for
Cause or (B) terminates under the circumstances covered by Section 2(c) or
Section 2(d) of this Agreement and either (1) the conditions or restrictions of
such Section, as applicable, are not satisfied or (2) the conditions or
restrictions of such Section, as applicable, are satisfied but the Employee
subsequently violates any of them, then any Restricted Mutual Fund Shares that
have not previously vested shall cease to vest and shall be cancelled
immediately.
(b)    For purposes of this Agreement, “Cause” means (i) the Employee’s
continued failure to substantially perform his or her duties with the Company or
an Affiliate after written demand for substantial performance is delivered to
the Employee, (ii) the Employee’s conviction of a crime (including a
misdemeanor) that, in the Company’s determination, impairs the Employee’s
ability to perform his or her duties with the Company or an Affiliate, (iii) the
Employee’s violation of any policy of the Company or an Affiliate that the
Company deems material, (iv) the Employee’s violation of any securities law,
rule or regulation that the Company deems material, (v) the Employee’s
engagement in conduct that, in the Company’s determination, exposes the Company
or an Affiliate to civil or regulatory liability or injury to their reputations,
(vi) the Employee’s engagement in conduct that would subject the Employee to
statutory disqualification pursuant to Section 15(b) of the Exchange Act and the
regulations promulgated thereunder, or (vii) the Employee’s gross or willful
misconduct, as determined by the Company.
5.    Potential Clawback.  The Restricted Shares and any mutual fund shares
which vest in accordance with the terms of this Agreement, and any compensation
associated therewith, including any proceeds received upon the sale of any
mutual fund shares by the Employee, may be made subject to forfeiture, recovery
by the Company or other action pursuant to any compensation recovery policy
adopted by the Board or the Committee at any time, including in response to the
requirements of Section 10D of the Exchange Act and any implementing rules and
regulations thereunder, or as otherwise required by law. This Agreement may be
unilaterally amended by the Committee at any time to comply with any such
compensation recovery policy.


6.    Shareholder Rights. As of the date of issuance specified at the beginning
of this Agreement, the Employee shall have all of the rights of a mutual fund
shareholder with respect to the Restricted Mutual Fund Shares, except as
otherwise specifically provided in this Agreement.


7.    Fees and Distributions.


(a)    Management fees of the applicable mutual funds for the Restricted Mutual
Fund Shares shall be the sole responsibility of the Employee.


(b)    If any mutual fund in which the Employee holds an interest distributes
dividends, income or earnings with respect to Restricted Mutual Fund Shares,
prior to the vesting of such Restricted Mutual Fund Shares, then the following
shall apply. In the event of distributions made in cash, such cash distributions
shall be paid to the Employee promptly, subject to tax withholding as noted
below. In the event of in-kind distributions, extraordinary distributions
(whether in other securities or other property) or other adjustment, such
distributions shall be held in the account of the Employee together with the
Restricted Mutual Fund Shares. All Restricted Mutual Fund Shares received via
distributions shall also be restricted and shall vest on the dates specified in
the Vesting Schedule at the beginning of this Agreement. For the avoidance of
doubt, in the event that any Restricted Mutual Fund Shares are



4

--------------------------------------------------------------------------------



cancelled in accordance with this Agreement, the distributions with respect to
any such Restricted Mutual Fund Shares not previously paid out will also be
cancelled.


8.    Tax Withholding. The parties hereto recognize that the Company or an
Affiliate may be obligated to withhold federal and state taxes or other taxes in
the event of distributions or upon the vesting of the Restricted Mutual Fund
Shares. In the event that the Employee elects under Code Section 83(b) to report
the receipt of the Restricted Mutual Fund Shares as income in the year of
receipt, the Company or an Affiliate may be obligated to withhold federal and
state taxes or other taxes upon the Employee’s receipt of the Restricted Mutual
Fund Shares. The Employee agrees that, at such time, if the Company or an
Affiliate is required to withhold such taxes, the Employee will promptly pay, in
cash upon demand (or in any other manner permitted by the Company in accordance
with the terms of the Plan), to the Company or an Affiliate such amounts as
shall be necessary to satisfy such obligation. The Employee further acknowledges
that the Company has directed the Employee to seek independent advice regarding
the applicable provisions of the Code, the income tax laws of any municipality,
state or country in which the Employee may reside, and the tax consequences of
the Employee’s death.


9.    Interpretation of This Agreement. All decisions and interpretations made
by the Company with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Employee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.


10.    No Promise of Future Awards or Continued Employment. The Employee
acknowledges that this Agreement awards restricted property to the Employee, but
does not impose any obligation on the Company to make any future grants or issue
any future Awards to the Employee or otherwise continue the participation of the
Employee under the Plan. This Agreement shall not give the Employee a right to
continued employment with the Company or any Affiliate, and the Company or
Affiliate employing the Employee may terminate his or her employment at will,
and otherwise deal with the Employee without regard to this Agreement.


11.    Binding Effect. This Agreement shall be binding in all respects on the
heirs, administrators, representatives, executors and successors of the
Employee, and on the Company and its successors and assigns.
12.     Agreement to Arbitrate. The Company and the Employee each agrees (i)
that any dispute, claim or controversy arising out of or relating directly or
indirectly to the construction, performance or breach of this Agreement
(including, without limitation, the grant, issuance or cancellation of
Restricted Mutual Fund Shares) shall be settled by arbitration before and in
accordance with the rules of the Financial Industry Regulatory Authority; and
(ii) that judgment upon any award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof. Accordingly, the Company and the
Employee each waive their right (if any) to a trial before a court judge and/or
jury to resolve any such disputes.


13.    Choice of Law. The Company is incorporated in the State of Delaware, and
by its terms the Plan is governed by the laws of the State of Delaware.
Accordingly, this Agreement is entered into under the laws of the State of
Delaware and shall be construed and interpreted thereunder (without regard to
its conflict-of-law principles).
14.    Termination; Modification. In the event that any one or more of the
Post-Termination Restricted Activities described in Section 2(d) above shall be
held to be unenforceable, invalid or illegal for any reason including, but not
limited to, being excessively broad as to duration, geographical scope, activity
or subject, such restriction shall be construed or modified by limiting and
reducing it, so as to provide the Company with the maximum protection of its
business interests and the intent of the parties as set forth herein and yet be
valid and enforceable under the applicable law as it shall then exist.  If any
such restriction held to be unenforceable, invalid or illegal cannot be so
construed or modified, then Section 2(d) shall be stricken in its entirety from
this Agreement and this Agreement shall be construed, interpreted and enforced
as if Section 2(d) had never been contained herein, and the unvested Restricted
Mutual Fund Shares that are or have been the subject of Section 2(d) shall be
deemed to have ceased vesting upon the termination of the Employee’s employment
and the unvested Restricted Mutual Fund Shares shall be cancelled in accordance
with Section 4 above.



5

--------------------------------------------------------------------------------



15.    Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to the issuance
and sale of the Restricted Mutual Fund Shares and the administration of the Plan
and supersede all prior agreements, arrangements, plans, and understandings
relating to the issuance and sale of the Restricted Mutual Fund Shares and the
administration of the Plan.
16.    Amendment and Waiver. Except as provided in the Plan or Section 5 above,
this Agreement may be amended, modified, or canceled only by a written
instrument executed by the parties. No term or condition of this Agreement shall
be deemed to have been waived, nor shall there be any estoppel to enforce any
provision of this Agreement, except by a statement in writing signed by the
party against whom enforcement of the waiver or estoppel is sought.  Any written
waiver shall not be deemed a continuing waiver unless specifically stated, shall
operate only as to the specific term or condition waived, and shall not
constitute a waiver of such term or condition for the future or as to any other
act other than that specifically waived.
17.    Acknowledgment of Receipt of Copy. By execution hereof, the Employee
acknowledges having received a copy of the Plan.
18.    Electronic Delivery of Fund Information. By execution hereof, Employee
agrees to the electronic delivery of mutual fund prospectuses and other fund
information. If Employee changes this consent, or Employee’s e-mail address for
this purpose, Employee will notify the Company’s Human Resources department.
19.    Acknowledgement of Voluntary Election; Fairness. By executing this
Agreement, the Employee acknowledges his or her voluntary election to receive
and accept the Restricted Mutual Fund Shares subject to all of the terms and
conditions set forth in this Agreement, and agrees to be bound thereby,
including, without limitation, the terms and conditions specifying the
circumstances under which the Restricted Mutual Fund Shares shall cease to vest.
Employee further acknowledges and agrees that such terms and conditions are fair
and reasonable in light of the circumstances under which the award of Restricted
Mutual Fund Shares is being made.
    



6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the date of issuance specified at the beginning of this Agreement.
IMPORTANT ACKNOWLEDGEMENT: By signing this Agreement, Employee voluntarily
elects to receive and accept the Restricted Mutual Fund Shares subject to all of
the terms and conditions set forth in this Agreement, and specifically
acknowledges and agrees that the Restricted Mutual Fund Shares may cease to
vest, as specified in Section 4(a). Employee also acknowledges and agrees that
such terms and conditions are fair and reasonable under the circumstances.




EMPLOYEE




_________________________________




PIPER JAFFRAY COMPANIES


By________________________________
Its ______________________________     





7